Exhibit 10.2

 



 
Delaware
    PAGE 1
  The First State  



 
 
I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF MERGER,
WHICH MERGES:
 
"MMGH ACQUISITION, INC.", A DELAWARE CORPORATION,
 
WITH AND INTO "CONSONUS TECHNOLOGIES, INC." UNDER THE NAME OF "CONSONUS
TECHNOLOGIES, INC.", A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
STATE OF DELAWARE, AS RECEIVED AND FILED IN THIS OFFICE THE TWENTY-EIGHTH DAY OF
FEBRUARY, A.D. 2011, AT 4:22 O'CLOCK P.M.
 
A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY
RECORDER OF DEEDS.
 
 
 
 
 
 
 
 
 
 
 
 
 
Footer [footer2.jpg]
 
 
 
1

--------------------------------------------------------------------------------

 
 
 

    stamp [stamp.jpg]

 
 
CERTIFICATE OF MERGER
OF
MMGH ACQUISITION, INC.,
A DELAWARE CORPORATION,
INTO
CONSONUS TECHNOLOGIES, INC.,
A DELAWARE CORPORATION




Pursuant to Section 251 of the Delaware General Corporation Law, the undersigned
hereby executes this Certificate of Merger:


I.


The names of each of the constituent corporations to the merger are MMGH
Acquisition, Inc., a corporation organized and existing under the laws of the
State of Delaware (“Acquisition”), and Consonus Technologies, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Consonus”).


II.


An Agreement and Plan of Merger (the “Plan of Merger”) has been approved,
adopted, certified, executed and acknowledged by each of the constituent
corporations in accordance with Section 252 of the Delaware General Corporation
Law.


III.


The name of the surviving corporation is Consonus Technologies, Inc., a Delaware
corporation (the “Surviving Corporation”).


IV.


The Certificate of Incorporation and Bylaws of Consonus in effect immediately
prior to the filing of this Certificate of Merger shall be the certificate of
incorporation and bylaws of the Surviving Corporation.


V.


The executed Plan of Merger is on file at the principal office of the Surviving
Corporation located at 301 Gregson Drive, Cary, NC 27511.


VI.


The merger is to become effective on February 28, 2011.




VII.


A copy of the executed Plan of Merger will be furnished by the Surviving
Corporation, on request and without cost, to any stockholder of any constituent
corporation.


[Signatures commence on the following page.]
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned, as the Surviving Corporation of the merger,
has caused this Certificate of Merger to be signed by its duly authorized
officer this 25th  day of
February, 2011.
 

 
CONSONUS TECHNOLOGIES, INC.,
a Delaware corporation
         
 
By:
/s/ Nana Baffour     Name:  Nana Baffour     Title:
Executive Chairman
         



























SIGNATURE PAGE TO CERTIFICATE OF MERGER

3